DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.) In claim 1, lines 4-5 the recitation of “and a front cover member separately provided from the front cover member” is vague and indefinite and appears to by a typo based applicant’s drawing a specification and should read instead --and a front cover member separately provided from the rear cover member--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7 and 10-11 are rejected under 35 U.S.C. 102a1 as being anticipated by JP 2013067339.  JP 2013067339 discloses a straddled vehicle 1, comprising: a front fork unit (3, 11) that is provided to be inclined rearwardly (fig. 2); a front cover 30 that is provided forwardly of the front fork unit (fig. 2), the front cover having a rear cover member 33, and a front cover member 31 separately provided from the front (rear?) cover member (figures 2 and 4), the front cover member being provided forwardly of the rear cover member (fig. 4), the rear cover member being attached to the front fork unit and being at a position farther forward than the front fork unit (figures 2 and 4); a headlamp 20 that includes a light-emitting diode 21 that emits light, and is provided at the front cover (figures 2 and 4); a holder 25 that is attached (at least indirectly attached) to the rear cover member of the front cover (fig. 4), and holds the headlamp (figures 2 and 4); and a driver 40 that drives the headlamp (driver or control unit 40 powers or drives the LED headlamp), the driver 40 being stored in the front cover 30 such that at least a part of the driver is located at a position farther upward than the headlamp 20 (fig. 4), at least a part of the driver 40 is located at a position farther rearward, in a front-to-rear direction of the vehicle, than a first virtual line extending in an up-and-down direction through a rear end of the headlamp (first virtual line is a vertical line extending behind  headlamp 20 along the back surface of holder 25 in figure 4) , and the driver 40 is located at a position farther rearward than a second virtual line extending in parallel with an axis of the front fork unit in the front-to-rear direction of the vehicle (see figure 1, there are several second virtual lines, but for this claim the one second virtual line is a line extending upward from a front end of the headlamp 20 generally along the path where lens 26 and windbreaker 50 is located in figure 2 that is parallel to front fork unit).

Regarding claim 7, the straddled vehicle according to claim 1, wherein the second virtual line passes through a front end of the headlamp seen from the front-to-rear direction of the vehicle (see figure 1, second virtual line is a line extending upward from a front end of the headlamp 20 generally along the path where lens 26 and windbreaker 50 is located in figure 2 that is parallel to front fork unit 3).
Regarding claim 10, the straddled vehicle according to claim 1, wherein the driver 40 is stored in the front cover 30 to be entirely located at a position farther upward than the headlamp (figures 3-4).  
Regarding claim 11, the straddled vehicle according to claim 1, wherein the second virtual line extends along the axis of the front fork unit (see figure 1, there are several second virtual lines, but for this claim the one second virtual line is a line extending upward along the axis of the front fork unit 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2013067339. JP 2013067339 discloses the claimed invention except for the specific teaching that the driver rectifies an electric current supplied to the light-emitting diode.
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to have the driver rectify an electric current supplied to the light-emitting diode of .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2013067339 in view of Owada ‘762.  JP 2013067339 discloses the claimed invention except for the teaching that the motorcycle headlamp has a plurality of harnesses that include at least two harnesses respectively connected to the headlamp and the driver; and a connector for connecting one of the plurality of harnesses to another one of the plurality of harnesses, wherein the connector and at least a part of one of the plurality of harnesses are stored in the front cover. 
Owada ‘762 teaches a motorcycle headlamp comprising a plurality of harnesses that include at least two harnesses (fig. 8) respectively connected to the headlamp and the driver 84; and a connector 56 for connecting one of the plurality of harnesses to another one of the plurality of harnesses, wherein the connector and at least a part of one of the plurality of harnesses are stored in the front cover (fig. 8). 
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify JP 2013067339 to include the plurality of wiring harnesses and connecting system of Owada ‘762 in order to efficiently provide power to the headlamp of JP 201367339.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013067339 in view of Hayakawa ‘510.  JP2013067339 discloses the claimed invention except for the teaching that the motorcycle headlamp has a meter that displays at least a travelling speed of the vehicle, wherein the rear cover member supports the meter at the front fork unit such that the meter is located at a position farther upward than the headlamp, and at least a part of the meter is located at a position farther rearward than the first virtual line in the front-to-rear direction of the vehicle and/or wherein the second virtual line extends through a front end of the headlamp and a front end of the meter in the front-to-rear direction of the vehicle.

It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify the motorcycle of JP 2013067339 to include the meter of Hayakawa ‘510 in order to efficiently provide the motorcycle rider vital information (speed, amount of fuel etc.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2013067339 in view of Kuriki ‘467.  JP 2013067339 discloses the claimed invention except for the teaching that the motorcycle headlamp has an optical system that leads the light emitted by the light-emitting diode forwardly of the vehicle, and the holder includes an optical system operating element for adjusting a traveling direction of the light from the headlamp by changing a position or an orientation of the optical system.
Kuriki ‘467 teaches a motorcycle headlamp which includes an optical system 342 that leads the light emitted by the light-emitting diode 47 forwardly of the vehicle, and a holder 32 includes an optical system operating element (53, 54 and 57) for adjusting a traveling direction of the light from the headlamp by changing a position or an orientation of the optical system (fig. 3).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to modify JP 2013067339 to include the adjustable optical system of Kuriki ‘467 in order to efficiently adjust the traveling direction of the headlamp of JP 201367339.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2013067339.  JP 2013067339 discloses the claimed invention except for the teaching that at least a part of the holder is made of resin.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M SEMBER whose telephone number is (571)272-2381. The examiner can normally be reached flexing generally from 7 a.m. to 5.00 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M SEMBER/Primary Examiner, Art Unit 2875